Citation Nr: 1445356	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to October 21, 2010 and 70 percent thereafter for service- connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 23, 2008, for an award of service connection for PTSD, to include a claim of clear and unmistakable error (CUE) in the prior rating decisions denying PTSD.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Williams, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971 with service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a disability rating of 50 percent, effective July 23, 2008 (the date of the Veteran's claim).  In an October 2011 rating decision, the RO assigned a rating of 70 percent for PTSD, effective October 21, 2010 

In addition to a paper claims file, there is a VBMS/Virtual VA electronic file.  The Board has reviewed the entire record prior to reaching this decision. 

The issues of entitlement to a rating in excess of 50 percent prior to October 21, 2010 and 70 percent thereafter for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for PTSD on September 27, 1990.  This claim was denied in a January 1991 decision.  The Veteran did not appeal that decision.  

2.  The Veteran applied to reopen his claim in December 2003.  In a March 15, 2004 decision, the RO denied the claim to reopen the previously denied claim for entitlement to service connection for PTSD.  

3.  Evidence received within one year of the March 2004 decision includes information that was not considered in that decision and which relates to the Veteran's alleged stressors; the March 2004 decision was, therefore, not final.

4.  In a December 8, 2004 decision, the RO reopened the claim for entitlement to service connection for PTSD and denied the claim on the merits. 

5.  At the time of the December 8, 2004 rating decision, there was no undebatable error of fact or law that would change the outcome.

6.  In a February 28, 2006 decision, the RO continued and confirmed the previous denial; however, the Veteran did not timely appeal that determination and it became final. 

7.  The Veteran most recently applied to reopen his claim on July 23, 2008.  

8.  There were no pending informal or formal claims for service connection for PTSD dated after the February 2006 rating decision which denied service connection and prior to the July 23, 2008, claim to reopen. 

9.  The assignment of an effective date earlier than July 23, 2008 for PTSD, is precluded by law.


CONCLUSIONS OF LAW

1.  The RO's December 2004 rating decision that denied service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2014).

2.  The criteria for the assignment of an effective date earlier than June 23, 2008 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

As to the issue of whether clear and unmistakable error was committed in the March and December 2004 rating determinations, the Board finds that the VCAA is not applicable to the claim of CUE in the prior rating decisions, as a matter of law.  The Court has held that the VCAA does not apply to CUE actions. See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims). 

In addressing the issue of an earlier effective date for the award of service connection for the Veteran's PTSD, VA issued VCAA notice to the Veteran September 2008 which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The September 2008 VCAA notice was issued to the Veteran prior to the January 2010 rating decision from which the instant appeal arises.  Therefore, there is no defect with respect to timing of the VCAA notice. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Moreover, as this appeal arises in part from the Veteran's disagreement with the initial effective date following the grant of service connection for PTSD, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Clear and Unmistakable Error (CUE)

During the current appeal on the issue of entitlement to an earlier effective date for the Veteran's service-connected PTSD, the Veteran subsequently attempted to raise the ancillary allegations of CUE in the March 2004 and December 2004 rating decisions, which denied service connection for PTSD.  As a preliminary step in considering the Veteran's earlier effective date, the Board will address the inextricably intertwined matter of CUE in the March 2004 and December 2004 decisions that has been raised by the Veteran.

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2014).

The Court has established a three-prong test defining CUE.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In order for a claimant to successfully establish a valid claim of clear and unmistakable error in a final decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error which, if true, would be clearly and unmistakably erroneous on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  

It is also noted that in 2004, applicable law, just as it does now, essentially provided that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002).

The record reflects that the Veteran initially filed a claim for service connection for PTSD in September 1990 which was denied in an unappealed January 1991 rating decision which was mailed to the Veteran in February 1991.  The Veteran filed a claim to reopen his claim for PTSD in December 2003.  In March 2004, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for PTSD.  The Veteran submitted additional documents received in November 2004 including VA treatment reports and Operational reports regarding his battalion in Vietnam.  In December 2004, the RO reopened the claim for service connection for PTSD and denied it on the merits  The RO considered the Veteran's service treatment records; VA treatment reports, Operational reports, and an October 2004 A examination report.  This claim was properly adjudicated, notice was shortly thereafter issued to the Veteran, and as the Veteran did not appeal, the decision became final.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

The Veteran's contentions as to CUE are set forth in the April 2009 statement.  Specifically, it was argued that the RO did not take into account the stressors as noted in the Operational reports.  He contends that the March and December 2004 rating decisions ignored available evidence.  The Veteran specifically contends that the RO's finding that the records failed to show his involvement in combat was a clear error.  

The Veteran has alleged CUE in the March 2004 decision.  However, CUE only applies to previous determinations that are final and binding.  38 U.S.C.A. § 5109A (West 2002), 38 C.F.R. § 3.105(a) (2014).  The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim." Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 160-61 (1999).  In this case, additional evidence was received by the RO in November 2004, within a year of the March 2004 rating decision that the denied reopening the claim for PTSD.  The evidence received in November 2004 constituted new and material evidence, within the meaning of 38 C.F.R. § 3.156(b), and prevented the finality of the March 2004 rating decision.  As the March 2004 rating decision cannot be considered to be a final decision, it is not subject to review on the basis of CUE. 38 C.F.R. § 3.156(c).  

In the December 2004 decision, the RO reopened the claim but denied service connection because there was no evidence of a verifiable in-service stressor which is necessary to establish service connection for PTSD.  38 C.F.R. §§ 3.304(f), 4.125  The record that existed at the time of the December 2004 decisions consisted of relevant evidence primarily comprised of the Veteran's service treatment records, excerpts from Operational reports dated November 1968 through August 1969, VA treatment records, an October 2004 VA examination report and the Veteran's statements.  During the October 2004 VA examination, the Veteran reported that he witnessed two friends killed by land mines and one friend commit suicide.  The Operational reports show that members of the Veteran's battalion were killed or wounded, including by enemy action.  The VA treatment records show that the Veteran had been diagnosed with combat related PTSD.

Given the facts above, the Board concludes that the December 2004 decision constituted a reasonable exercise of judgment based on the application of extant law to the facts that were then known.  The RO determined that there was no verified stressor.  The RO properly applied the regulations to the facts in determining that a stressor had not been verified.  Specifically, the Veteran alleged that two soldiers were killed in a land mine and that he witnessed a soldier committing suicide.  The Operational reports do not reflect the Veteran's assertions.  Further, although the Operational reports make mention of casualties and those wounded, it lists several different locations, units, and companies.  In addition, the Operational reports do not verify the Veteran's claims of two persons being killed after stepping on landmines or that a person committed suicide.  In addition, although the Veteran stated that he witnessed rocket attacks, the operational Reports do not reflect any rocket attacks. 

In making these determinations, the Board has considered the holding of the Court in Pentacost v. Principi, 16 Vet. App. 124 (2002) based on the Veteran's assertions made in this regard.  In that case, the Court indicated that where there was verification of a shelling of a base at which the claimant was present, there was no requirement that the Veteran's actual presence at the point of shelling be verified. Id.  The facts of this case are distinguishable. 

The shelling of a base is considerably different than the stressors alleged by the Veteran.  Any accident involving a landmine or suicide occurs in a very short period of time and involves only a small isolated area.  In contrast, rocket attacks expose considerable areas of land to danger, are essentially inescapable in a combat zone, generally last more than a few seconds, and are never insignificant.  The events alleged by the Veteran in this case differ so significantly from the stressors in Pentacost that Pentacost is not applicable to this case.  Moreover, the operational reports do not reflect any rocket attacks.

This situation is therefore distinguishable from circumstances in which official records corroborate combat-related events and the veteran's assignment at or near the location of the documented events and therefore every detail of the veteran's involvement need not be corroborated.  See Pentacost v. Principi, 16 Vet. App. 124, 128 (2002); see also Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Here, the Veteran's reports prior to the December 2004 rating decision about what he saw and experienced were inconsistent with objective evidence to the contrary such that it was not possible to infer corroboration of the Veteran's involvement with regard to any of his reported stressors prior to the December 2004 rating decision. 

Furthermore, the Veteran did not provide the necessary information requested by the RO that, if submitted, may have warranted a JSRRC search.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Further, the Board observes that in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit held that a breach of a duty to assist cannot constitute CUE.  

When considering CUE, the determination is to be made based on the evidence and law that existed at the time of the prior decision in question.  Russell, 3 Vet. App. at 313-14 .  Current medical evidence of PTSD related to fear of hostile military activity may not be applied to the RO's determination in December 2004 because section 3.304(f)(3) had not yet been revised.

The Board has carefully considered the Veteran's contentions, but ultimately must reject them.  The analysis employed by the RO in December 2004 was entirely appropriate and consistent with the law as then in effect.  At the least, the finding that there were no verifiable stressors is not undebatably in error.  Therefore, there is no undebatable error here, as would be necessary for a finding of CUE.  

The Veteran disagrees with the way in which the RO weighed the evidence in its December 2004 decision.  However, a disagreement as to how evidence was weighed cannot rise to the level of CUE.  Crippen v. Brown, 9 Vet. App. 412, 421 (1996).  

For the foregoing reasons, the Board has determined that the March 2004 decision was not final, CUE does not apply to that decision.  While the December 2003 claim remained pending at that time due to the newly submitted evidence, that appeal was closed when it was denied in December 2004.  Therefore, this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Board also finds that the December 2004 rating decision was reasonably supported by the evidence of record and correctly applied the laws and regulations then in effect such that the decision made was not clearly and unmistakably erroneous and revision or reversal is not warranted.  Accordingly, CUE was not committed in the December 2004 decision that denied service connection for PTSD, and the request to revise the decision based on CUE is denied.

Earlier Effective Date

Having addressed the Veteran's CUE contentions, the Board now turns to the matter of the Veteran's earlier effective date claim.  The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for his PTSD.

Applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation based on direct service connection is the day following separation from active service or the date entitlement arose, if claim is received within 1 year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Under VA regulations, a "claim-application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the law administered by VA.  38 C.F.R. § 3.151.  If the Veteran files an informal claim for a benefit, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 12 Vet.  App. 413 (1999).

In the present case, the Veteran separated from his final tour of active duty in April 1971.  He did not raise a claim of entitlement to service connection for PTSD within a year from discharge.  Rather, the Veteran first raised a service connection claim for PTSD in September 1990.  Service connection for PTSD was denied in February 1991, December 2004, February 2006, and March 2009.  Service connection for PTSD was granted in a January 2010 rating decision, and the award was effective as of the date of the July 23, 2008 claim for PTSD.

Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received within the appeal period or prior to an appellate decision, the effective date will be as though the prior rating decision had not been rendered.  Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received after the prior rating decision has become final, the effective date will be the date of receipt of claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q). 

The Veteran submitted several claims over many years seeking the grant of service connection for his PTSD.  Because the Veteran did not apply for service connection for PTSD within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

As noted above, the Veteran initially filed a claim for service connection for PTSD in September 1990 which was denied in an unappealed January 1991 rating decision which was mailed to the Veteran in February 1991.  The Veteran did not perfect an appeal and that decision became final. See 38 U.S.C.A. § 7105(c).  

The Court held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim. See Sears; see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001).  Accordingly, the Veteran is not entitled to an effective date back to 1990, the date he initially filed a claim for service connection for PTSD.

The Veteran sought to reopen his claim on numerous occasions, including in December 2003 and October 2005.  Prior to the claim leading to the eventual grant of service connection, he submitted an application to reopen the claim in October 2005.  This claim was denied in a February 2006 rating decision.  The Veteran did not appeal that decision and it is final.

In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

The Veteran most recently applied to reopen his claim in July 2008.  In a January 2010 decision, the RO determined that new and material evidence sufficient to reopen the claim had been submitted and granted the Veteran's claim for service connection for PTSD, effective July 23, 2008.  

Because the current effective date of service connection was based upon the date his July 2008 application to reopen the claim was received, the next question before the Board is whether there are any earlier, non-final, applications to reopen the claim upon which an earlier effective date of service connection may be granted. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran of record subsequent to the February 2006 rating decision but prior to July 30, 2008 indicates an attempt to apply for service connection for PTSD in order to entitle the Veteran to an earlier effective date.  The claims file does not include any communication of record dated subsequent to the February 2006 rating decision but prior to July 23, 2008 that can be construed as an informal claim for benefits. 38 C.F.R. § 3.155(a).  Subsequent to the final unappealed February 2006 rating decision, it was not until July 2008, more than one year later, that the Veteran submitted a statement again alleging entitlement to service connection for PTSD.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's new claim for service connection received on July 23, 2008.  

It is true, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically in the claims file.  See Bell v Derwinski, 2 Vet. App. 611, 613 (1992).  Although the Veteran's VA treatment records dated within that time, such records could not provide a basis for an earlier effective date for the grant of service connection.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition. See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

Moreover, while, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the United States Court of Appeals for Veterans Claims (Court) has held that this regulation only applies to a defined group of claims. See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  Thus, any prior records of VA treatment for the Veteran's PTSD cannot constitute a claim for service connection.  In short, absent demonstrated intent on the part of a claimant to apply for VA benefits (not shown here), the VA medical records, in and of themselves, cannot constitute a claim for benefits.

Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, an effective date earlier than July 23, 2008 is legally precluded.

In sum, the presently assigned effective date of July 23, 2008, is appropriate and there is no basis for an award of service connection for PTSD prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

The RO did not commit a clear and unmistakable error in the December 2004 rating decision, which denied service connection for PTSD; thus, the appeal is denied.

An effective date prior to July 23, 2008, for the grant of service connection for PTSD is denied.


REMAND

Increased rating claim

The Veteran contends that a rating in excess of 50 percent prior to October 21, 2010 and 70 percent thereafter for service- connected PTSD is warranted.

Although VA examination reports from December 2009 and February 2012 are of record, the most recent VA treatment record that appears in the claims file is dated in June 2011.  There are no VA treatment records in VBMS or Virtual VA.  In the January 2014 supplemental SOC, more recent treatment records are referenced, to include records from May 2010 through December 2013.  Moreover, in a VCAA notice response received in January 2014, the Veteran requested that VA treatment records from Susan Hay, M.D. dated in October 2012, October 2013, and December 2013 be considered in the adjudication of his claim.  VA treatment records from June 2011 through the present have not been associated with the claims file for the Board's review.  On remand, all outstanding VA treatment records must be associated with the claims file so they will be available for a comprehensive review by the RO and the Board should the benefit sought not be granted in full.

TDIU

The Veteran also contends that he cannot work due to his service-connected disabilities.  The Board finds that additional development is needed to help determine whether the Veteran is unable to secure (obtain) and follow (maintain) substantially gainful employment due to service-connected disabilities.

According to the February 2012 VA examination report, the examiner indicated that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas such as work and school.  In a March 2013 determination, Social Security Administration (SSA) determined that disability benefits were not warranted because the evidence did not show that his condition was disabling.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  As the Veteran meets the schedular criteria for a TDIU rating, an examination is necessary to assess whether the Veteran is unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities.  Thus, a remand is required to ensure there is a complete and thorough examination with opinion to inform the Board's decision regarding the claim for TDIU. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all the Veteran's outstanding VA treatment records from June 2011 to the present and associate them with the claims file, to include records from Susan Hay, M.D. dated in October 2012, October 2013, and December 2013.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Then schedule the Veteran for an examination or review by a Vocational Rehabilitation Specialist or similar occupational specialist, if possible.  The entire claims folder, to include any records in Virtual VA/VBMS, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The VA examiner or specialist should provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The Veteran is service connected for PTSD with sleep problems, bilateral hearing loss and tinnitus and erectile dysfunction associated with PTSD.  The VA examiner should also review the relevant evidence in the claims folder in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities either individually or collectively render him unable to secure (obtain) substantially gainful employment?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities either individually or collectively render him unable to follow (maintain) substantially gainful employment?

In rendering an opinion, the examiner should consider the Veteran's education, training, and previous work experience, but should not consider his age or the effect of any non-service connected disabilities. 

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  After all development has been completed, readjudicated the issues on appeal in light of all the evidence of record.  If the benefits sought are not granted, furnish the Veteran a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


